Sub-Item 77O Rule10f-3Transactions DREYFUS MUNICIPAL BOND OPPORTUNITY FUND On March 24, 2009, Dreyfus Municipal Bond Opportunity Fund (the Fund) purchased $5,000,000 of State of California General Obligation Bonds  Rated: A-2 (Moodys) / A (S&P) / A (Fitch)  CUSIP# 13063A4W1 (the Bonds). The Bonds were purchased from Merrill Lynch, a member of the underwriting syndicate offering the Bonds, from their account. Pershing LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. No other member received any economic benefit. The following is a list of the syndicates primary members: Merrill Lynch & Co. Citigroup Global Markets Inc. E.J. De La Rosa & Co., Inc. Alamo Capital Backstrom McCarley Berry & Co., LLC Banc of America Securities LLC Barclays Capital Blaylock Robert Van, LLC City National Securities, Inc. Comerica Securities DEPFA First Albany Securities LLC Edward D. Jones & Co. Fidelity Capital Markets Goldman, Sachs & Co. Great Pacific Securities Inc. Grigsby & Associates, Inc. J.P. Morgan Securities Inc. Jackson Securities, LLC Jesup & Lamont Inc. Loop Capital Markets Morgan Keegan & Co., Inc. Morgan Stanley & Co. Incorporated Nollenberger Capital Partners Inc. Northern Trust Securities, Inc. Pershing L.L.C., Principal Trading Piper Jaffray Prager, Sealy & Co., LLC Ramirez & Co., Inc. Raymond James & Associates, Inc. RBC Capital Markets Rice Financial Products Company (formerly Apex Pryor Securities) Siebert Brandford Shank & Co. SL Hare Capital Accompanying this statement are materials presented to the Board of Trustees of Dreyfus Municipal Bond Opportunity Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on July 21, 2009.
